Citation Nr: 1236483	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-22 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1963 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

Of record is a December 2009 VA audiology evaluation report.  At that time, the VA examiner diagnosed mild sloping to profound sensorineural hearing loss in the right ear and a profound sensorineural hearing loss (no measurable hearing) in his left ear.  Word recognition was noted to be fair in the right ear and very poor in the left ear.  With regard to the Veteran's employability, the examiner noted that with amplification and/or reasonable accommodations as specified by the Americans with Disabilities Act (ADA), the Veteran's hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  The examiner noted that employment would be more than feasible in a loosely supervised situation.

Based on the opinion provided, the RO denied the Veteran's claim of entitlement to a TDIU in a December 2009 rating decision.

In February 2010, the Veteran submitted a private audiologist medical opinion report.  In her letter, Dr. C.B. noted that the Veteran was seen by her for purposes of determining employability and in her professional opinion, the Veteran's severe hearing loss and tinnitus had essentially rendered him unemployable.  In this regard, she reported that the Veteran had one dead, unaidable ear and a moderate to severe hearing loss in the other ear.  She reported that despite using a Contralateral Routing Signal (CROS) system, which transmitted sound from his dead ear to his ear with a moderate to severe hearing loss, the Veteran continued to struggle with speech understanding.  Dr. C.B. reported that this was evidenced by the Veteran's poor speech discrimination.  Dr. C.B. reported that the Veteran's job as a manufacturing engineer had required him to communicate with employees and executives.  She noted that this proved difficult for the Veteran as he struggled with one-on-one communication and relied heavily on visual cues.  Dr. C.B. further noted that the Veteran reported being unable to effectively use a telephone due to his speech discrimination problems.  She noted that the Veteran's limitations would prevent verbal communication face-to-face as well as by telephone and that the Veteran's hearing impairment would significantly impair his employability in most job assignments with or without adaptation.

This opinion is inconsistent with the February 2009 VA opinion.  Additionally, while Dr. C.B. indicates that face-to-face and telephone communications would be difficult for the Veteran, she did not go into any detail regarding the other sorts of duties the Veteran performed as a manufacturing engineer, to include exactly how much of his communications were actually accomplished through face-to-face and telephone communications versus other forms of communication such as computer.  

Additionally, in his June 2009 claim for a TDIU, the Veteran reported that he had retired from his position as a manufacturing engineer.  He did not state that he had been forced to retire as a result of his inability to perform his job due to the effects of his bilateral hearing loss disability and tinnitus.  

Therefore, the Board finds that attempts should be made to obtain a 2001 job description for the position of manufacturing engineer from the Veteran's former employer.  Then, the Veteran should be afforded a new VA examination in order to determine whether he is unemployable solely as a result of his service-connected disabilities.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:
1. The RO or the AMC should undertake appropriate development to include asking the Veteran to provide or assist in obtaining a copy of the 2001 job description for the position of manufacturing engineer from the Veteran's former employer.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Again, the Board notes that in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

3. Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to assess the effect that the Veteran's service-connected bilateral hearing loss disability and tinnitus would be expected to have on his employability.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether the Veteran's service-connected bilateral hearing loss disability and tinnitus alone are sufficient to render him unable to secure or follow a substantially gainful occupation.  

In forming the requested opinion, the examiner should specifically discuss the functional limitations that are associated with the Veteran's bilateral hearing loss disability and tinnitus, and their expected effect on the various duties the Veteran would be expected to perform in the position of manufacturing engineer.  

The examiner should also identify types of employment, if any, that would not be precluded as a result of the Veteran's bilateral hearing loss disability and tinnitus.  

The complete rational for all opinions expressed must be provided.

4. The RO or the AMC should confirm that any VA examinations and medical opinions provided comport with this remand and undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


